Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into effective
as of May 13, 2019 (the “Effective Date”) by and between Entravision
Communications Corporation, a Delaware corporation (the “Company”), and Karl
Meyer (the “Executive”).

1.Employment.

a.The Executive shall serve as the Company’s Chief Revenue and Product Officer
during the Employment Term (as defined below).  The Executive will perform such
duties as assigned from time to time by the Company’s Chief Executive Officer
(the “CEO”), which are expected to principally include responsibility for
overseeing the Company’s revenue generation from the Company’s media
platforms.  The Executive shall report directly to the CEO, or such other person
as may be designated by the CEO.  In performing his duties, the Executive will
abide by all applicable federal, state and local laws, as well as the Company’s
bylaws, rules, regulations and policies, as may be amended from time to time.

b.The Executive shall devote his entire productive time, ability and attention
to the Company’s business during the Employment Term.  The Executive shall not
engage in any other business duties or pursuits whatsoever, or directly or
indirectly render any services of a business, commercial or professional nature
to any other person or organization, whether for compensation or otherwise,
without the prior written consent of the CEO.  The foregoing shall not preclude
the Executive from engaging in appropriate civic, charitable or religious
activities or from devoting a reasonable amount of time to passive private
investments or from serving on the boards of directors of other entities
(provided that any director position shall require the prior written consent of
the CEO), as long as such activities and/or services do not interfere or
conflict with his responsibilities to the Company, and any provision of this
Agreement.  The Executive shall not directly or indirectly acquire, hold or
retain any interest in any business competing with or similar in nature to the
business of the Company, or which in any other way creates a conflict of
interest, except for up to one percent (1%) ownership interests in public
companies.  During the Employment Term, the Executive shall not in any way
engage or participate in any business that is in competition with the Company.

2.Term.  The term of this Agreement will be for a period beginning on the
Effective Date through April 30, 2022, unless the Executive’s employment is
earlier terminated as provided in this Agreement (the term of such employment,
the “Employment Term”).

3.Salary and Benefits.

a.Salary.  The Executive will receive an annual base salary of $500,000, payable
in equal installments according to the Company’s regular paydays, less any
applicable taxes and withholding (the “Base Annual Compensation”).  The Base
Annual Compensation may be increased in the discretion of the Company’s
Compensation Committee, with reference to the increase in base compensation
given, in the same time period, to the Company’s employees and other senior
executive officers and such other factors as may be considered by the Company’s
Compensation Committee, in its sole discretion.

b.Bonus.  The Executive is eligible for bonus as set forth on Exhibit A hereto.

-1-

--------------------------------------------------------------------------------

 

c.Benefit Coverage.  During the Employment Term, the Company shall pay for the
cost of medical and dental coverage for the Executive and the Executive’s
dependents under the Company’s established medical and dental benefit plans at
no cost to the Executive; provided, that if the provision of any such coverage
under a fully-insured plan would subject the Company to an excise tax, then the
foregoing provision shall not apply. The Executive is entitled to participate in
all other executive benefit programs and plans established by the Company from
time to time for the benefit of its executives generally and for which the
Executive is eligible.  

d.Time Off and Holidays.  The Executive will be entitled to discretionary time
off in accordance with the policies established by the Company for its
employees, as may be amended from time to time.  The Executive will also be
entitled to the paid holidays as set forth in the Company’s policies.

e.Automobile Allowance.  The Executive will receive $750.00 per month as an
allowance in respect of automobile expenses, payable monthly, in accordance with
the Company’s payroll schedule.

f.Equity Incentive Grants.  The Executive is eligible for equity incentive
grants under the Entravision Communications Corporation 2004 Equity Incentive
Plan.

g.Expenses.  The Company will pay on behalf of the Executive (or reimburse the
Executive for) reasonable expenses incurred by the Executive at the request of,
or on behalf of, the Company in performance of the Executive’s duties pursuant
to this Agreement, and in accordance with the Company’s employment
policies.  The Executive must prepare and submit expense reports with respect to
such expenses in accordance with the Company’s policies.

h.Miscellaneous.  The Company will indemnify the Executive consistent with the
Company’s other executive officers and its legal obligations under California
Labor Code Section 2802.

4.Termination of Employment.

a.The Company or the Executive may terminate this Agreement and the Executive’s
employment at any time, with or without Cause (as defined below).  

b.In the event the Executive is terminated for “Cause,” the Executive shall not
be entitled to any severance compensation or any other compensation from the
Company except for such salary and benefits as the Executive may have earned
prior to the Executive’s termination.  If terminated for “Cause,” the Executive
shall be ineligible for any bonus, prorated or otherwise.  For purposes of this
Agreement, the Company may terminate this Agreement for “Cause” for any of the
following reasons:

(i)The Executive’s continued failure to substantially perform his job duties and
responsibilities, provided that written notice is provided by the Company and
the performance problem is not satisfactorily cured within thirty (30) days;

(ii)The Executive’s serious misconduct, dishonesty or disloyalty, which is
actually or potentially harmful to the Company;

(iii)The Executive’s willful, reckless or grossly negligent act or omission that
is materially harmful to the Company;

-2-

--------------------------------------------------------------------------------

 

(iv)The Executive’s material breach of any provision of this Agreement, provided
written notice of such breach is given by the Company and the Executive is given
at least thirty (30) days to cure the breach; or

(v)A final determination by the Federal Communications Commission (the “FCC”)
that the Executive has committed an act or omission that has directly caused the
Company to be disqualified as a licensee of the FCC or to suffer sanctions by
the FCC.

c.Termination without Cause or for Good Reason.  In the event that (i) the
Company terminates the Executive’s employment without Cause, or (ii) the
Executive voluntarily terminates his employment for Good Reason (as provided
below), then, in addition to salary and benefits earned by the Executive prior
to and through the Termination Date, and subject to compliance with Section
4.e., the Company will pay to the Executive severance compensation in an
aggregate amount as follows: (A) the Executive’s then-current Base Annual
Compensation multiplied by 0.5, plus (B) a prorated bonus amount which shall be
equal to the product of: (x) the Quarterly Bonus (as such term is defined on
Exhibit A) that Executive would be entitled to receive pursuant to Exhibit A, if
any, had Executive’s employment not been terminated during the quarter for such
Quarterly Bonus, multiplied by (y) a fraction, the numerator of which is the
number of days preceding such termination in the then-current calendar quarter,
and the denominator of which is 90, plus (C) if (and only if) the termination
occurs in the fourth quarter of the year, a prorated bonus amount which shall be
equal to the product of: (x) the Annual Bonus (as such term is defined on
Exhibit A) that Executive would be entitled to receive pursuant to Exhibit A, if
any, had Executive’s employment not been terminated during the fourth quarter,
multiplied by (y) a fraction, the numerator of which is the number of days
during the year in which Executive was employed by the Company and the
denominator of which is 365.

d.Good Reason.

(i)Definition of Good Reason.  For purposes of this Agreement, “Good Reason”
shall mean the existence or occurrence of any of the following conditions during
the Term without the Executive’s written consent: (i) a material reduction in
the Executive’s then-current Base Annual Compensation, unless such reduction is
applicable generally to similarly-situated senior executives of the Company,
(ii) a Change in Control (as defined below) of the Company in which the
Executive is not offered continued employment as (1) a senior executive of the
Company, (2) a senior executive of the surviving entity or (3) a senior
executive of a separate division or subsidiary of the surviving entity (provided
that such division or subsidiary must have assets and operations comparable to
the assets and operations of the Company immediately prior to the Change in
Control) or (iii) the requirement, within one hundred twenty (120) days
following a Change in Control of the Company, that the Executive move the
principal location at which Executive’s job duties will be based outside the Los
Angeles, California metropolitan area.

(ii)Definition of Change in Control.  For purposes of this Agreement, “Change in
Control” shall mean the sale of the Company or the sale of all or substantially
all of the Company’s assets, by means of any transaction or series or related
transactions (including, without limitation, any reorganization, merger or
consolidation, but excluding any merger effected exclusively for the purpose of
changing the domicile of the Company), where the Company’s stockholders of
record as constituted immediately prior to such acquisition will, immediately
after such acquisition, hold less than fifty percent (50%) of the voting power
of the surviving or acquiring entity.

-3-

--------------------------------------------------------------------------------

 

(iii)Procedures.  Notwithstanding any provision in this Agreement to the
contrary, any termination of employment by the Executive will not be for Good
Reason unless: (i) Executive delivers written notice to the Company, in
accordance with Section 9 below, of the initial existence of the condition which
the Executive believes constitutes Good Reason within ninety (90) days of the
initial existence of such condition, and which notice specifically identifies
such condition, (ii) the Company fails to cure such condition within thirty (30)
days after the date the Company receives such notice (the “Cure Period”), and
(iii) the Executive actually terminates Executive’s employment within sixty (60)
days after the expiration of the Cure Period and before the Company cures such
condition.  If the Executive terminates Executive’s employment before the
expiration of the Cure Period or after the Company remedies the condition (even
if after the end of the Cure Period), then the Executive’s termination of
employment will not be considered to be for Good Reason.

e.Payment of Severance Payments.  The payment of any consideration provided
under Section 4 shall be payable in accordance with the Company’s customary
payment practices, less all applicable federal and state taxes and
withholdings.  Notwithstanding any provision in this Agreement to the contrary,
the Company shall not have any obligation to pay any amount or provide any
benefit, as the case may be, under this Agreement pursuant to Section 4, unless
the Executive executes, delivers to the Company, and does not revoke (to the
extent Executive is permitted to do so), a general release within sixty (60)
days of the Executive’s termination of employment with the Company, which shall
set forth a release of the Company and its affiliates, in a form acceptable to
the Company, of all claims against the Company and its affiliates relating to
the Executive’s employment and termination thereof, and which may also include
an agreement to continue to comply with and be bound by, the provisions of
Section 7.  Subject to Section 8, the severance consideration payable under
Section 4.c. shall be made in six (6) equal monthly installments, commencing
with the first payroll date that occurs coincident with or following the
sixty-first (61st) day after the Executive’s “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) (provided, however, that any bonus due pursuant to clauses (B) and
(C) of Section 4.c. shall be paid in a lump sum at the time and in the manner
specified in Exhibit A).  Subject to Section 8, each subsequent monthly
installment shall thereafter be paid on a regularly scheduled payroll date of
the Company.  Notwithstanding anything to the contrary in the foregoing, a
termination of the Executive’s employment for purposes of this Section 4, shall
be deemed to have occurred only if such termination constitutes a “separation
from service” within the meaning of Code Section 409A, determined by applying
the default rules thereof

5.Compliance with Section 409A of the Code.  For purposes of applying the
provisions of Section 409A of the Code to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A of the Code, any series of installment payments under this
Agreement shall be treated as a right to a series of separate
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

6.Recoupment.  Notwithstanding anything in this Agreement to the contrary, all
incentive compensation payments made to the Executive under this Agreement or
otherwise are subject to recoupment by the Company pursuant to any recoupment
policy approved by the Board, as it may be adopted, amended from time to time or
as otherwise may be required by law from time to time hereafter.  

-4-

--------------------------------------------------------------------------------

 

7.Confidentiality.

a.The Executive recognizes that his employment with the Company will involve
contact with information of substantial value to the Company, which is not
generally known to the public and which gives the Company an advantage over its
competitors who do not know or use it, including, without limitation,
techniques, designs, drawings, processes, inventions, developments, equipment,
prototypes, sales and customer information and business and financial
information relating to the business, products, practices and techniques of the
Company (hereinafter referred to as “Confidential Information”).  Confidential
Information includes all information disclosed by the Company or its clients,
and information learned by the Executive during the course of employment with
the Company.  Notwithstanding the foregoing, Confidential Information shall not
be information which: (i) has entered the public domain through no action or
failure to act of the Executive; (ii) prior to disclosure hereunder was already
lawfully in the Executive’s possession without any obligation of
confidentiality; (iii) subsequent to disclosure hereunder is obtained by the
Executive on a non-confidential basis from a third party who has the right to
disclose such information to the Executive; or (iv) is ordered to be or
otherwise required to be disclosed by the Executive by a court of law or other
governmental body; provided, however, that the Company is notified of such order
or requirement and given a reasonable opportunity to intervene.

b.At all times during and after the Executive’s employment with the Company, he
will keep confidential and not use or disclose to any third party any
Confidential Information, except in the course of his employment with the
Company.  

c.While employed by the Company and for one (1) year thereafter, the Executive
may not, either directly or through any other person or entity (i) solicit or
attempt to solicit any employee, consultant, vendor or independent contractor of
the Company or (ii) use Confidential Information to solicit or attempt to
solicit the business of any customer, vendor or distributor of the Company
which, at the time of termination or one (1) year immediately prior thereto, was
listed on the Company’s customer, vendor or distributor list.

8.Payments to Specified Employees.  Notwithstanding any other Section of this
Agreement, if the Executive is a “specified employee” as defined in Code Section
409A(a)(2)(b)(i) and Treasury Regulation Section 1.409A-1(i) at the time of the
Executive’s separation from service, payments or distributions of property to
the Executive provided under this Agreement, to the extent considered amounts
deferred under a non-qualified deferred compensation plan (as defined in Code
Section 409A), shall be deferred until the six (6) month anniversary of such
separation from service to the extent required in order to comply with Code
Section 409A and Treasury Regulation Section 1.409A-3(i)(2).  If any payments
are required to be delayed pursuant to this Section 8, such payments will be
made as soon as practicable on the Company’s next regularly scheduled payroll
date after the six (6) month anniversary of the Executive’s separation from
service without interest thereon.

9.Notices.  Notices and all other communications under this Agreement shall be
in writing and shall be deemed given when personally delivered or when mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed to the party’s last known address.

10.Waiver of Breach.  The waiver by either party, or the failure of either party
to claim a breach of any provision of this Agreement, shall not operate or be
construed as a waiver of any subsequent breach.

-5-

--------------------------------------------------------------------------------

 

11.Assignment.  The rights and obligations of the respective parties hereto
under this Agreement shall inure to the benefit of and shall be binding upon the
heirs, legal representatives, successors and assigns of the parties hereto;
provided, however, that this Agreement shall not be assignable by the Executive
without prior written consent of the Company.

12.Entire Agreement.  This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
subject matter hereof and contains all of the covenants and agreements between
the parties with respect to said subject matter in any manner whatsoever.  Any
modification of this Agreement will be effective only if it is in writing and
signed by both the Executive and the Company.

13.Governing Law.  This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of California.

14.Partial Invalidity.  If any provision of this Agreement is found to be
invalid or unenforceable by any court, the remaining provisions hereof shall
remain in effect unless such partial invalidity or unenforceability would defeat
an essential business purpose of this Agreement.

15.Remedy for Breach.  In the event any action at law or in equity or other
proceeding is brought to interpret or enforce this Agreement, or in connection
with any provision with this Agreement, the prevailing party shall be entitled
to its reasonable attorneys’ fees and other costs reasonable incurred in such
action or proceeding.

16.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall together
constitute one and the same instrument.  To the maximum extent permitted by law
or any applicable governmental authority, any document may be signed and
transmitted by facsimile or other electronic transmission with the same validity
as if it were an ink-signed document.

[Remainder of Page Intentionally Left Blank]

 

-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.  

 

“Company”

 

Entravision Communications Corporation,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Walter F. Ulloa

 

 

Walter F. Ulloa

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

“Executive”

 

/s/ Karl Meyer

 

 

Karl Meyer

 

 

 

[Signature Page to Executive Employment Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

 

Executive will be eligible to receive bonus compensation as follows:

1.Quarterly Bonus.  Executive shall be eligible to receive a quarterly bonus
(the “Quarterly Bonus”) of $50,000 per quarter for the first three quarters of
the Company’s fiscal year, subject to reduction as follows:

a.In the event that actual Net Revenue accomplished during the applicable
quarter is less than the Quarterly Target Net Revenue, then the Quarterly Bonus
will be reduced by two percentage points for every one full percentage point
that the achieve Net Revenue is less than the Quarterly Target Net Revenue.  For
example, if Executive achieves 95% of applicable target Net Revenue, then 90% of
the full Quarterly Bonus will be earned, or $45,000.

b.In the event that actual Net Revenue accomplished during the applicable
quarter is less than 95% of the Quarterly Target Net Revenue, then the Quarterly
Bonus will be reduced by three percentage points for every one full percentage
point that the achieve Net Revenue is less than the Quarterly Target Net
Revenue.  For example, if Executive achieves 90% of applicable target Net
Revenue, then 70% of the full Quarterly Bonus will be earned, or $35,000.

c.In the event that actual Net Revenue accomplished during the applicable
quarter is less than 88% of the Quarterly Target Net Revenue, Executive receives
no bonus for such quarter.

Any Quarterly Bonus earned by the Executive will be paid within three months
following the end of the quarter in which the Quarterly Bonus is earned.

2.Annual Bonus.  Executive shall be eligible to receive an annual bonus (the
“Annual Bonus”) of $150,000 in the event that actual Net Revenue accomplished
during the applicable year at least 101% of the Annual Target Net Revenue.  Any
Annual Bonus earned by the Executive will be paid within three months following
the end of the year in which the Annual Bonus is earned.

3.Overachievement.  Executive shall be eligible to receive an annual
overachievement bonus (the “Overachievement Bonus”) equal to (1) $18,000
multiplied by (2) (a) every whole percentage point that the actual Net Revenue
accomplished during the applicable year exceeds the Annual Target Net Revenue
minus (b) one.  For example, if Executive achieves 105% of applicable target Net
Revenue, then Executive shall receive an Overachievement Bonus equal to $18,000
multiplied by four, or $72,000.  The maximum Overachievement Bonus is
$600,000.  Any Overachievement Bonus earned by the Executive will be paid within
three months following the end of the year in which the Overachievement Bonus is
earned.

4.Defined Terms.

a.“COGS”, or “Cost of Goods Sold”, means the purchase of digital inventory for
the embedding or placement of content or content advertising, and shall include,
if applicable, (i) the purchase of data used for targeting audience impressions,
and (ii) any third-party expenses of ad serving (i.e., the placement, management
and reporting of digital advertisements), in connection with an advertising
order. COGS calculations shall be determined by the Company in its sole
discretion.

 

--------------------------------------------------------------------------------

 

b.“Net Revenue” means, with respect to each applicable bonus period, the gross
revenue generated by the Company (excluding the Headway business unit, the
“Legacy Company”) from the sale of broadcast and digital advertising during such
bonus period, less (i) third party advertising agency commissions, (ii) all
salary, bonus and commissions paid to Legacy Company sales employees (not
including any marketing employees), (iii) travel expenses incurred by Legacy
Company sales employees (not including any marketing employees), (iv) all
compensation and fees paid to the Legacy Company’s on-air talent (excluding
on-air talent employed by the Company’s news division), (v) commercial event
production costs, (vi) local promotional expenses (including point of sale
activations and client lead expenses), and (vii) sales and marketing materials
and research (including Nielsen-related costs).  Net Revenue calculations shall
be determined by the Company in its sole discretion.

c.“Annual Target Net Revenue” means Executive’s annual budgeted Net Revenue goal
provided to Executive by the Company, in its discretion (and as may be adjusted
from time to time by the Company).

d.“Quarterly Target Net Revenue” means Executive’s quarterly budgeted Net
Revenue goal provided to Executive by the Company, in its discretion (and as may
be adjusted from time to time by the Company).

 

-2-